Citation Nr: 0824977	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-37 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, 
boils and cystic lesions, claimed as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
January 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
April and June 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Board is remanding the claim for service connection for a 
skin condition to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  However, the Board is going ahead and 
deciding the claim for a higher rating for the PTSD.


FINDING OF FACT

The evidence does not show the veteran's PTSD causes 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in June 2004 and 
another letter dated in March 2005, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consider, as well, that the RO issued those VCAA notice 
letters prior to initially adjudicating the veteran's claim, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  

It equally deserves mentioning that a more recent October 
2006 letter informed the veteran of the disability rating and 
downstream effective date elements of his claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  And 
although the RO has not gone back and readjudicated his claim 
since providing that additional notice, such as in a 
supplemental statement of the case (SSOC) - see 38 C.F.R. 
§§ 19.31, 19.37, there has been no reason to since he has not 
submitted or identified any additional evidence in response 
to that additional notice that requires considering.  That is 
to say, the absence of an SSOC after that additional notice 
is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  See, too, Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (both indicating that if, 
for whatever reason, there was no VCAA notice prior to the 
initial adjudication of the claim or, if there was, it was 
inadequate (i.e., not fully content-compliant), then this 
timing error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating 
the claim - such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim).

Here, even if there arguably is any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service personnel records, 
and VA medical records - including the report of his VA 
compensation examination assessing the severity of his PTSD, 
the determinative issue.  See Caffrey v. West, 6 Vet. App. 
377 (1994).  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.



Whether the Veteran is Entitled to a Higher Disability Rating 
for his PTSD

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than other others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 10-
percent disabling under 38 C.F.R. § 4.130, 
DC 9411.  

The diagnostic criteria set forth in The American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by VA.  38 C.F.R. § 4.125(a).

According to the DSM-IV criteria, a 10 percent rating is 
warranted for PTSD when there is an occupational and social 
impairment with mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130.  

The next higher rating, 30 percent, requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  

In October 2004, a VA clinical psychologist, J.F., Ph.D., 
examined the veteran and assigned him a GAF score of 70.  In 
his July 2005 Statement in Support of Claim the veteran 
acknowledges this GAF score of 70.  However, he questions the 
appropriateness of a 10 percent rating for a GAF score of 70 
- believing, instead, it entitles him to a higher 30 percent 
rating.  Unfortunately, that is not the case.



According to the DSM-IV, a GAF score of 61-70 indicates some 
mild symptoms or some difficulty in social, occupational, or 
school function, but generally functioning well, with some 
meaningful interpersonal relationships.  A GAF score of 51 to 
60 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.

After a lengthy and detailed analysis of the veteran's 
current state and his history, Dr. J.F. concluded the veteran 
has a mild case of PTSD.  

In his July 2005 statement, the veteran asserts that his 
history of successive employers and employment-related stress 
is significant and attributable to his PTSD.  

Dr. J.F.'s report contains a detailed analysis of the 
veteran's work history since military service as provided by 
the veteran, including his reasons for termination in each 
employment situation.  The report provides that, from 
February 1969 to the time of the report, October 2004, the 
veteran's reasons for employment termination had been related 
to him moving to Sacramento; a job ending; not liking selling 
and low productivity in a sales environment; moving to Eureka 
to be closer to family; moving to Sacramento in the interest 
of his marriage because his wife was having an affair; moving 
back to Eureka to be near family during a divorce; moving to 
Idaho to start a new life with his new wife; and plant 
closure.  In summary, Dr. J.F. describes the veteran's work 
history as having had some difficulties due to his troubled 
first marriage, but, nonetheless, the veteran has maintained 
gainful employment since his military service.

Also in his July 2005 statement, the veteran asserts that he 
suffers from sleep impairment and "8 other significant 
symptoms of PTSD," and that these symptoms are sufficient to 
warrant a higher rating.  

As previously mentioned, with reference to diagnosing mental 
disorders, VA has adopted the diagnostic criteria set forth 
in DSM-IV.  38 C.F.R. § 4.125(a).  

The Board acknowledges that 38 C.F.R. § 4.130 contemplates 
chronic sleep impairment among other symptoms as possible 
indications of occupational and social impairment as might 
warrant a higher 30 percent rating.  Nevertheless, 
the regulation is clear in distinguishing between mild or 
transient symptoms that might decrease efficiency during 
periods of stress as would warrant a 10 percent rating, 
versus the occasional decrease in work efficiency and periods 
of inability to perform one's occupation as would warrant a 
higher 30 percent rating.  That is to say, in assessing the 
severity of the veteran's PTSD, the Board must consider the 
overall effects of the resulting disability.  The term "such 
as" in the general rating formula for mental disorders in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. §§ 4.2, 4.6.

Since, as mentioned, the present appeal arises from an 
initial rating decision that established service connection 
and assigned an initial disability rating, it is not the 
present level of disability that is of primary importance, 
but rather the entire period since the effective date of the 
award is to be considered to ensure that consideration is 
given to the possibility of staging the rating - meaning 
assigning separate ratings for separate periods of time based 
on the facts found.  See Fenderson, 12 Vet. App. at 125-26.  
The veteran, however, has not met the requirements for a 
higher rating at any time since the effective date of his 
award, so the Board may not stage his rating because he has 
been, at most, 10-percent disabled from his PTSD during the 
entire period at issue.



Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (meaning above and beyond that 
contemplated by the 10 percent schedular rating already in 
effect, see 38 C.F.R. § 4.1), to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim for an initial rating higher than 10 percent for 
PTSD is denied.


REMAND

Service Connection for a Skin Condition

In the October 2006 Statement of the Case (SOC), the RO 
conducted a de novo review of this claim and denied it 
because "[t]here is no basis in the available evidence of 
record to establish service connection for [a] skin 
condition, diagnosed as intermittent boils and cystic 
lesions, which according to the VA examiner, it was 'as least 
as likely as not' related to chloracne."  In the SOC, the RO 
reiterated its reasoning from its June 2005 rating decision, 
asserting that "[s]ervice connection for chloracne cannot be 
established since the chloracne (which was not found or 
diagnosed) did not first become manifest to a compensable 
degree within one year after last exposure to herbicides."  

The veteran claims that his skin condition is due to exposure 
to herbicides (specifically, the dioxin in Agent Orange) 
during his tour in Vietnam.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  Chloracne is listed among the 
diseases associated with herbicide exposure for the purposes 
of this presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  In order for the presumption to apply for 
chloracne, it must have become manifest to a degree of 10 
percent or more within one year of the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

VA provided the veteran an examination in April 2005 with a 
nurse practitioner to determine whether his claim has merit.  
In her diagnostic assessment of his skin, she noted two 
distinct skin conditions:  (1) herpes simplex virus to peri-
oral area (HSV); and (2) intermittent boils or cystic lesions 
to the skin.  She opined that it is "less likely than not" 
the lesions that are consistent with HSV are related to the 
veteran's exposure to Agent Orange in Vietnam.  However, with 
respect to his intermittent boils or cystic lesions to his 
skin, she concluded that "[t]heir history is consistent with 
chloracne type lesions."  She added, however, that "[there] 
are no lesions available at this time to evaluate and none 
have been documented in [the veteran's] CPRS medical 
records."  She went on to state that "if these 
[boils or lesions] could be confirmed, it would be at least 
as likely as not that the veteran's recurrent 'boils' would 
be related to chloracne caused by exposure to Agent Orange."

Also in the report of that April 2005 examination, the VA 
examiner notes the presence of a small erythematous area on 
the veteran's skin.  And she notes that the veteran reports a 
history of boils and lesions during service and 
intermittently for the past 38 years.  She did not, however, 
come to any determination regarding his skin condition 
sufficient to conclude that it is (or is not) at least as 
likely as not service connected.

The Board finds that the VA examination indicates the veteran 
may have chloracne, but the record is insufficient for VA to 
make a decision on his claim.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Another examination and opinion are needed to determine 
whether the veteran has chloracne (i.e., the required current 
disability), and if so, whether it could have initially 
manifested to a degree of 10 percent or more within one year 
of the last date on which he was exposed to Agent Orange 
while in service.  McLendon, supra, at 79.  See also Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Accordingly, the skin condition claim is REMANDED for the 
following development and consideration:

1.  Schedule another VA compensation 
examination to obtain a medical nexus 
opinion indicating (a) whether the 
veteran has chloracne or another acneform 
disease consistent with chloracne and, if 
he does (b) when he in all likelihood 
initially began to experience this 
condition.  Specifically, indicate 
whether its onset could have been within 
a year of January 1969, when he was last 
in the Republic of Vietnam and presumably 
exposed to Agent Orange.

If the veteran is found not to have 
chloracne or another acneform disease 
consistent with chloracne, the examiner 
must provide diagnoses for the veteran's 
skin conditions (assuming there are 
others) and state whether it is at least 
as likely as not that his skin conditions 
are attributable to his military service, 
including exposure to Agent Orange since, 
even if he does not have a presumptive 
condition like cloracne or other acneform 
disease consistent with chloracne, this 
does not preclude him from establishing 
his entitlement to service connection 
with proof of direct causation.  Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinions, whether 
favorable or unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.  

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.

Also advise the veteran that should his 
symptoms be unobservable on the date of 
his scheduled examination, he should 
inform VA of that fact and reschedule 
another examination on another date.  See 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994) (requiring adequate tinea pedis 
examination during active stage of the 
disorder).

2.  Then readjudicate this claim in light 
of the additional evidence. If the 
disposition remains unfavorable, send the 
veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


